Citation Nr: 0126198	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  99-20 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the severance of service connection for dysthymia was 
proper.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel





INTRODUCTION

The veteran had active military service from July 1989 to 
July 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which proposed to sever the veteran's 
service-connected disability of dysthymia.  Thereafter, in 
December 1998, the RO severed the veteran's grant of service 
connection for dysthymia.  

Although the veteran was scheduled to appear before a 
videoconference Travel Board hearing in September 2001, and 
the claims folder shows that he received notice of the 
hearing, he did not appear for the hearing.  


FINDINGS OF FACT

1.  The veteran was granted service connection for dysthymia 
in September 1993.  

2.  In a September 1998 rating decision, the RO proposed to 
sever the veteran's grant of service connection for 
dysthymia. 

3.  In a December 1998 rating decision, the RO formally 
severed the veteran's grant of service connection for 
dysthymia effective March 1, 1999.  

4.  The September 1993 decision to grant service connection 
for dysthymia had a reasonable basis in the evidence.  



CONCLUSION OF LAW

Severance of service connection for dysthymia was not proper; 
entitlement to service connection for dysthymia is restored.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §  3.105 (2000); 66 Fed. Reg. 45620-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that at the veteran's enlistment 
examination in June 1989, his psychiatric evaluation was 
normal.  The veteran was seen in November 1991 for adjustment 
disorder, and was seen for counseling after that.  At the 
veteran's separation examination in March 1992, his 
psychiatric status was reported to be normal.  However, the 
veteran noted on his report of medical history form, that he 
had depression or excessive worry.  

The veteran submitted a claim in July 1992 for any mental 
disabilities noted in the military.  He wrote that he had 
been seeing a mental health person at Ft. Ord.  

At a VA examination in August 1993, the veteran was diagnosed 
with "probable dysthymia with chronic depression in a patient 
with symptomatic alcoholism, with symptoms of sleeplessness, 
depressed libido, appetite disturbance, and social 
isolation."  

In September 1993, the RO granted the veteran service 
connection for dysthymia and assigned a 30 percent rating.  

The veteran was hospitalized at a VA hospital from February 
to April 1994.  He was diagnosed with dysthymic disorder and 
borderline personality disorder.  

At a VA examination in August 1994, the veteran was diagnosed 
with borderline personality disorder; alcohol addiction, in 
remission for several months; and dysthymic disorder.  

At a VA examination in April 1996, the veteran was diagnosed 
with dysthymia, and prior history of alcohol abuse.  

In a September 1998 rating decision, the RO proposed to sever 
the veteran's grant of service connection for dysthymia. 

In a December 1998 rating decision, the RO formally severed 
the veteran's grant of service connection for dysthymia 
effective March 1, 1999.  The RO reasoned that the veteran 
was never diagnosed with dysthymia in service, and that he 
was not diagnosed with dysthymia until more than 1 year after 
leaving service.  

The veteran's private psychologist, G. S., submitted a letter 
dated March 1999.  He wrote that it was his professional 
impression that the veteran was suffering from chronic and 
severe depression and alcoholism during service, especially 
when he had severe pain with his knees and his back, which 
caused him to seek self-medication by alcohol use.  He opined 
that the veteran was not a malingerer, and was not suffering 
from borderline personality disorder.  He was convinced that 
the veteran was severely depressed while in the Army, and 
should receive compensation for it.  He wrote that he had 
worked with the veteran for 3 months, and that he had worked 
with veterans for 4 years at a VA hospital from 1969 to 1973.  

The veteran's private psychologist submitted a letter dated 
January 2000.  H concluded that he did not find any evidence 
that the veteran was suffering from depression before he 
entered the Army.  He wrote that the veteran was diagnosed 
with serious symptoms of depression while in the service, and 
that his depression was certainly antecedent to his becoming 
habituated to the use of alcohol, as his using alcohol was a 
form of self-medication for his depression.  He wrote that it 
would be incorrect to say that the veteran's alcohol use 
caused his depression.  


Analysis

Initially, the Board observes that the VA's duties to assist 
and notify claimants have recently been reaffirmed and 
clarified.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The Board's decision 
is favorable to the appellant regarding the restoration 
claim.  Under these circumstances, adjudication of these 
claims, without referral to the RO for initial consideration 
under the new law, poses no risk of prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

By means of a rating decision dated in September 1993, the 
appellant was awarded service connection for dysthymia.  A 
September 1998 rating decision proposed to sever service 
connection for this disorder, and a December 1998 rating 
decision severed service connection effective from March 
1999.  The appellant has appealed this decision.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (2000); 38 C.F.R. § 3.303(a) (1993).  

The regulation regarding severance of service connection 
provides that once service connection has been granted, it 
can be severed only upon the showing by VA (with the burden 
of proof upon the Government) that the rating decision 
granting service connection was clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(d) (2000); see also Graves v. 
Brown, 6 Vet. App. 166, 170-71 (1994).  VA's burden in 
severing service connection under § 3.105(d) is the same as a 
claimant's burden in attempting to overturn a final decision 
on the basis of clear and unmistakable error under 3.105(a).  
See Wilson v. West, 11 Vet. App. 383 (1998); Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991) (holding that § 
3.105(d) places at least as high a burden of proof on VA when 
it seeks to sever service connection as § 3.105(a) places 
upon veteran seeking to have an unfavorable decision 
overturned); see also Graves, 6 Vet. App. at 170 (holding 
that clear and unmistakable error is defined the same under 
38 C.F.R. § 3.105(d) as it is under § 3.105(a)).

The United States Court of Appeals for Veterans Claims 
(Court), has noted that "[c]lear and unmistakable error is a 
very specific and rare kind of 'error.'  It is the kind of 
error, of fact or law, that when called to the attention of 
the reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993), review en banc denied, 6 Vet. App. 
162 (1994).

The Court has set forth a three-pronged test to determine 
whether "clear and unmistakable error" was present under 38 
C.F.R. § 3.105(a) in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

However, the Court has also held that for purposes of 
severing service connection, section 3.105(d) does not limit 
the reviewable evidence to that which was before the RO in 
making its initial service connection award.  Daniels v. 
Gober, 10 Vet. App. 474, 480 (1997).  The Court reasoned that 
because section 3.105(d) specifically states that "[a] change 
in diagnosis may be accepted as a basis for severance," the 
regulation clearly contemplates the consideration of evidence 
acquired after the original granting of service connection.  
A change in diagnosis may be accepted as a basis for 
severance action if the examining physician or physicians or 
other proper medical authority certifies that, in the light 
of all accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous. 38 C.F.R. § 
3.105(d) (2000).  This certification must be accompanied by a 
summary of the facts, findings, and reasons supporting the 
conclusion. Id.




In light of the foregoing, it is determined that granting 
service connection for dysthymia was not clearly and 
unmistakably erroneous.  The evidence shows that the veteran 
was seen during his period of service (July 1989-July 1992) 
for adjustment disorder, and was diagnosed shortly after 
service (August 1993) with dysthymic disorder.  The evidence 
shows that the veteran continued to be diagnosed with 
dysthymic disorder after August 1993, and his psychologist 
has submitted two letters in which he opined that the veteran 
was suffering from severe depression during service.  

If the RO had never granted service connection for dysthymia 
back in September 1993, and if the case of service connection 
for dysthymia was being decided on a case of first 
impression, then the evidence might support a denial of 
service connection for dysthymia.  The record certainly 
includes evidence for and against the claim that might have 
been weighed in deciding the claim in the first instance, and 
the connection between the veteran's dysthymic disorder and 
his inservice depression is unclear.  However,this is not now 
a case that can be decided by simply weighing the evidence 
for and against the claim.  The question before the Board is 
whether the September 1993 rating decision granting service 
connection was clearly and unmistakably erroneous.  As noted 
above, this is a high standard to meet.  Bearing this in 
mind, the Board determines that reasonable minds could 
clearly differ as to whether service connection should have 
been granted for service connection for dysthymia in 
September 1993.  Fugo, supra.  This is made even more clear 
when the letters from the veteran's psychologist opining that 
the veteran's depression originated in service are 
considered.  Although the letters were submitted after the RO 
granted service connection in September 1993, 38 C.F.R. 
§ 3.105 (d) does not limit the reviewable evidence to that 
which was before the RO at the time service connection was 
initially granted.  Daniels, supra.  For the reasons 
discussed above, the evidence shows that there was not clear 
and 



unmistakable error in the September 1993 rating decision, and 
the severance of service connection for dysthymia was not 
proper.  Accordingly, restoration of service connection for 
dysthymia is granted.  


ORDER

As the severance of service connection for dysthymia was not 
proper, restoration of service connection for dysthymia is 
granted.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



